Citation Nr: 0606895	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-23 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1994 to 
January 1998.  

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board of Veterans' Appeals (Board) remanded the claim in 
October 2004.  The development ordered in the remand has been 
completed.  Stegall v. West, 11  Vet. App. 268 (1998).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA examination of the veteran was conducted in July 2005.  
The purpose of the remand was to determine if a review of the 
veteran's medical records identified at least three 
occasions, during a year, when intermittent courses of 
systemic (oral or parenteral) cortisteroids were prescribed 
to treat the veteran's bronchial asthma.  

In his review of the veteran's VA computer file, the VA 
examiner identified three occasions in 2005 when systemic 
corticosteroids appear.  On one occasion the veteran reported 
he had just gotten off oral prednisone.  On a second occasion 
he reported being on prednisone approximately five days 
before the visit.  There is also a notation indicating 
hydrocortisone acetate supportories were mentioned.  The 
veteran's VA records of treatment in 2005 are not currently 
in the claims folder.  The notations as described by the VA 
physician do not reveal who prescribed the prednisone and 
hydrocortisone.  There is no basis in the record for 
determining what disorder the prednisone and hydrocortisone 
were intended to treat.  For that reason, the claim must be 
remanded to obtain the veteran's 2005 VA records of treatment 
and for the veteran to identify the medical provider who 
prescribed prednisone and/or hydrocortisone in January 2005, 
March 2005 and June 2005.  Records demonstrating these 
medications were prescribed to treat the veteran's service-
connected bronchial asthma in 2005 would be of great 
probative value.  

Accordingly, the case is REMANDED for the following actions:

The RO should request the veteran to 
identify all health care providers who 
treated him since December 2001 for 
asthma.  The veteran is specifically 
requested to identify the health care 
provider/s who prescribed either oral 
prednisone or hydrocortisone acetate 
suppositories in January 2005, March 2005 
and June 2005.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  This should include 
requests for treatment records from the 
Lakewood VA Clinic; Dr. Daniel T. 
Borkert, 3199 So. Wadsworth Boulevard, 
Lakewood, CO 80227 (303) 934-2261; and 
Dr. Grant C. Olson, 1667 Cole Boulevard, 
Bldg. 19, Suite 200, Lakewood, CO 80401-
3300, (303) 420-3131, Fax 303-420-1984 
for any records of treatment dated from 
March 2004 to the present.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


